Case: 12-12172   Date Filed: 06/19/2013   Page: 1 of 9


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12172
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:11-cr-00208-ACC-KRS-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

STEVE PROPHETE,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 19, 2013)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-12172     Date Filed: 06/19/2013   Page: 2 of 9


      Steve Prophete appeals his convictions for one count of conspiracy to

commit wire and bank fraud, in violation of 18 U.S.C. §§ 1343, 1344, and 1349,

six counts of bank fraud, in violation of 18 U.S.C. §§ 2 and 1344, and one count of

making a fraudulent statement, in violation of 18 U.S.C. § 1001(a)(2). Before trial,

Prophete sought to exclude evidence that he had recently attempted fraud of a

similar nature -- involving the deposit of a fraudulent check into two SunTrust

bank accounts, and quickly withdrawing the funds before the fraud was discovered

(the “SunTrust Evidence”) -- with one of his current co-conspirators. The court

ruled that the evidence was admissible either as evidence inextricably intertwined

with the charged offenses or as Fed.R.Evid. 404(b) evidence. On appeal, Prophete

argues that: (1) the district court erred by admitting the SunTrust evidence; and (2)

the district court constructively amended the indictment when it admitted the

SunTrust evidence. After thorough review, we affirm.

      Ordinarily, we review a district court’s evidentiary rulings, including the

admissibility of evidence under Rule 404(b), for abuse of discretion. United States

v. Brown, 665 F.3d 1239, 1247 (11th Cir. 2011). When a defendant objects to

Rule 404(b) evidence through a pretrial motion in limine, but does not renew his

objection when the evidence is presented at trial, our review is for plain error

because he has not preserved the objection for appeal. Id. Similarly, while we

normally review a constitutional issue de novo, United States v. Williams, 527


                                         2
               Case: 12-12172     Date Filed: 06/19/2013    Page: 3 of 9


F.3d 1235, 1239 (11th Cir. 2008), we review an unpreserved claim only for plain

error, United States v. Dortch, 696 F.3d 1104, 1110-12 (11th Cir. 2012) (reviewing

a constructive-amendment argument for plain error where the defendant did not

object to the challenged jury instruction that purportedly broadened the bases for

the defendant’s conviction). To establish plain error, a defendant must show (1) an

error, (2) that is plain, and (3) that affects substantial rights. Brown, 655 F.3d at

1247 n.3. If that showing is met, we may grant relief only if the error seriously

affects the fairness, integrity or public reputation of judicial proceedings. Id.

      First, we disagree with Prophete’s claim that the district erred by admitting

the SunTrust Evidence. We recognize that under Rule 404(b), extrinsic evidence

of a prior bad act is not admissible as proof of a defendant’s character or to show

that a specific action is in conformity with that character. Fed.R.Evid. 404(b).

However, this evidence is admissible for other purposes, like proof of motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake

or accident. Id. Evidence of prior bad acts may be admitted if: (1) the evidence is

relevant to an issue other than the defendant’s character, (2) the government offers

sufficient proof so that the jury could find the defendant committed the past act by

a preponderance of the evidence, and (3) the probative value of the evidence is not

substantially outweighed by undue prejudice and must satisfy Fed.R.Evid. 403.

United States v. Edouard, 485 F.3d 1324, 1344 (11th Cir. 2007).


                                           3
              Case: 12-12172     Date Filed: 06/19/2013   Page: 4 of 9


      Extrinsic evidence is relevant “where the state of mind required for the

charged and extrinsic offenses is the same.” Id. at 1345; see also United States v.

McNair, 605 F.3d 1152, 1203 (11th Cir. 2010) (“[I]n every conspiracy case, a not

guilty plea renders the defendant’s intent a material issue. Evidence of such

extrinsic evidence as may be probative of a defendant’s state of mind is admissible

unless the defendant affirmatively takes the issue of intent out of the case.”). The

uncorroborated word of an accomplice that the defendant committed the extrinsic

acts can provide sufficient proof of the defendant’s commission of the acts. United

States v. Bowe, 221 F.3d 1183, 1192 (11th Cir. 2000). For the third prong of the

Rule 404(b) analysis, “[f]actors to be considered include whether it appeared at the

commencement of trial that the defendant would contest the issue of intent, the

overall similarity of the charged and extrinsic offenses, and the temporal proximity

between the charged and extrinsic offenses.” Edouard, 485 F.3d at 1345.

      Rule 404(b) does not apply to uncharged conduct that is considered intrinsic,

including conduct that arose out of the same transaction or series of transactions as

the charged offense, conduct that is necessary to complete the story of the crime, or

conduct that is “inextricably intertwined” with the charged offense. Id. at 1344.

Evidence is inextricably intertwined when “it forms an integral and natural part of

the witness’s accounts of the circumstances surrounding the offenses for which the

defendant was indicted.” Id. (quotation omitted).


                                         4
              Case: 12-12172    Date Filed: 06/19/2013   Page: 5 of 9


      Under Fed.R.Evid. 403, relevant evidence may be excluded “if its probative

value is substantially outweighed by a danger of . . . unfair prejudice.” However,

“Rule 403 is an extraordinary remedy, which should be used only sparingly, and

the balance should be struck in favor of admissibility.” Edouard, 485 F.3d at 1344

n.8 (quotations and alterations omitted). A limiting instruction can diminish any

unfair prejudice caused by the evidence’s admission. Brown, 665 F.3d at 1247.

      Here, the district court’s decision to admit the SunTrust Evidence was not

plain error -- the standard we must use since Prophete did not object to this

evidence when it was introduced at trial -- because the evidence was admissible as

intrinsic evidence inextricably intertwined with evidence of the charged bank fraud

offenses. The SunTrust Evidence described Prophete’s participation in a similar

scheme of bank fraud, with one of the same co-conspirators. Furthermore, it

explained why Prophete was recruited to join the conspiracy. Thus, the evidence

formed “an integral and natural part of the witness’s accounts of the circumstances

surrounding the offenses” for which Prophete was indicted. See Edouard, 485 F.3d

at 1344. We also add that the SunTrust Evidence was alternatively admissible

under Rule 404(b) because it showed Prophete’s intent and his knowledge of the

scheme and it met the three-part test for admissibility. See Fed.R.Evid. 404(b);

Edouard, 485 F.3d at 1344.




                                        5
              Case: 12-12172     Date Filed: 06/19/2013    Page: 6 of 9


      Moreover, the probative value of the evidence was not substantially

outweighed by unfair prejudice. See Edouard, 485 F.3d at 1344. As the record

shows, the SunTrust evidence was highly probative of Prophete’s fraudulent intent,

which he put at issue throughout the proceedings. See id. at 1345. And although

the SunTrust fraud attempt involved a physical transaction instead of wire fraud,

the circumstances of that act and those of the charged offenses both include setting

up a bank account, creating fraudulent checks from other bank accounts, and

depositing those fraudulent checks into the original account. Temporally, the

extrinsic act occurred less than two years before the charged offenses, and, thus,

was not too remote for proper consideration. See id. at 1345-46 (holding that a

two-year time span did not render the extrinsic acts too remote).

      Further, any unfair prejudice that may have existed was mitigated by the

limiting instruction the district court gave to the jury. The instruction provided that

the jury was not to rely on the Rule 404(b) evidence as evidence that Prophete

committed the charged crimes and that Prophete was only on trial for the crimes

charged in the indictment. Brown, 665 F.3d at 1247. Additionally, the jury

acquitted Prophete on one substantive bank fraud count, while convicting him on

the others, which demonstrates that the jury was not confused and could segregate

the Rule 404(b) evidence from other evidence. See McNair, 605 F.3d at 1205.




                                          6
              Case: 12-12172    Date Filed: 06/19/2013   Page: 7 of 9


      We also reject Prophete’s argument that the district court constructively

amended the indictment. It is true that a defendant cannot be tried on charges that

are not made against him in the indictment, and when the evidence at trial or the

court’s jury instructions deviate from what is alleged in the indictment, either a

constructive amendment or a variance can arise. United States v. Flynt, 15 F.3d

1002, 1005 (11th Cir. 1994).      A constructive amendment occurs “when the

essential elements of the offense contained in the indictment are altered to broaden

the possible bases for conviction beyond what is contained in the indictment.”

United States v. Narog, 372 F.3d 1243, 1247 (11th Cir. 2004) (quotation omitted).

The indictment can be expanded, either literally or in effect, by the prosecutor’s

actions or the court’s instructions. United States v. Behety, 32 F.3d 503, 508-09

(11th Cir. 1994) (citation omitted). A constructive amendment “is per se reversible

error.” Narog, 372 F.3d at 1247. We have said that evidence that was properly

admitted as intrinsic to the charged offenses does not impermissibly broaden the

indictment to include other crimes. United States v. Lehder-Rivas, 955 F.2d 1510,

1519 n.5 (11th Cir. 1992).

      On the other hand, a “variance occurs when the facts proved at trial deviate

from the facts contained in the indictment but the essential elements of the offense

are the same.” Narog, 372 F.3d at 1247 (quotation omitted). The allegations in the

indictment and proof at trial must correspond so that the defendant may present a


                                         7
                  Case: 12-12172   Date Filed: 06/19/2013   Page: 8 of 9


defense and is protected against a subsequent prosecution for the same offense.

United States v. Reed, 887 F.2d 1398, 1403 (11th Cir. 1989).               Unlike a

constructive amendment, a variance requires reversal only when the defendant can

establish that his rights were substantially prejudiced. Narog, 372 F.3d at 1247.

      In this case, we must review the constructive amendment issue for plain

error -- since Prophete did not object to the admission of the SunTrust Evidence at

trial or argue in the district court that the evidence constituted a constructive

amendment to the indictment or that it broadened the possible bases on which he

could be convicted -- and find none.           Although an indictment may not be

constructively amended by presenting evidence of uncharged offenses, there are

many instances in which evidence of uncharged offenses is properly admitted in a

criminal trial.     Relevant to this appeal, Rule 404(b) allows evidence of prior

extrinsic bad acts to prove intent or knowledge, and, additionally, evidence of

uncharged offenses that are intrinsic to the charged conduct is admissible. See

Fed.R.Evid. 404(b); Edouard, 485 F.3d at 1344. These types of evidence, properly

offered to prove guilt of the charged offense, do not broaden the possible bases for

a conviction, and, thus, do not constructively amend the indictment. See Narog,

372 F.3d at 1247-48; Lehder-Rivas, 955 F.2d 1510, 1519 n.5. Because, as we’ve

concluded above, the SunTrust Evidence was properly admissible, its admission,




                                           8
                 Case: 12-12172        Date Filed: 06/19/2013         Page: 9 of 9


and the government’s reliance on those facts to support its case, did not cause a

constructive amendment of the indictment. 1

       AFFIRMED.




1
         Finally, to the extent Prophete is actually arguing a variance issue, he did not raise it in
his initial brief on appeal, and, thus, this issue is waived. See United States v. Curtis, 380 F.3d
1308, 1310 (11th Cir. 2004) (“[I]ssues not raised by a defendant in his initial brief on appeal are
deemed waived.”).
                                                  9